                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                  )
                                          )
                                          )
             v.                           )         1:98CR322-3
                                          )
AARON SCOTT BATTLE                        )
                                          )

                                      ORDER

      Mr. Battle has filed a pro se motion requesting early termination of his

supervised release [Doc. #333]. Having considered the motion, the responses of

the United States Probation Office and the United States Attorney, and finding that

Mr. Battle has met the requirement for early termination of supervised release, as

set forth in 18 U.S.C. § 3583(e)(1), IT IS THEREFORE ORDERED that Mr. Battle’s

motion [Doc. #333] is GRANTED.

      This the 15th day of January, 2020.


                                            /s/ N. Carlton Tilley, Jr.
                                       Senior United States District Judge




       Case 1:98-cr-00322-NCT Document 336 Filed 01/15/20 Page 1 of 1
